







LIMELIGHT NETWORKS, INC.


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


This Second Amendment to the Employment Agreement (the “Amendment”) is made
effective as of February 23, 2016 (the “Effective Date”), by and between
Limelight Networks, Inc. (the “Company”) and Sajid Malhotra (the “Executive”).
RECITALS
A.The Company and Executive entered into that certain Employment Agreement dated
as of March 24, 2014 and the First Amendment to the Employment Agreement dated
as of January 1, 2015 (collectively, the “Agreement”); and
B.The Company and Executive desire to amend the Agreement to modify certain
existing aspects of Executive’s employment with the Company. Defined terms used
in this Amendment identified with an initial capital letter have the meaning
given such terms in the Agreement.


NOW, THEREFORE, the Company and Executive agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:


AGREEMENT
1.     Severance. Section 7(b) of the Agreement is modified to read in its
entirety as follows:
(b)    Termination Without Cause or Resignation for Good Reason in Connection
with a Change of Control. If Executive’s employment is terminated by the Company
without Cause or Executive terminates voluntarily for Good Reason and the
termination is in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of Executive’s Base
Salary for the year in which the termination occurs (subject to applicable tax
withholdings), for twenty four (24) months, such amounts to be paid in
accordance with the Company’s normal payroll policies; (ii) the payment in an
amount equal to 200% of Executive’s Target Annual Incentive for the year in
which the termination occurs (subject to applicable tax withholdings), such
amounts to be paid in accordance with the Company’s normal payroll policies over
the course of twenty four (24) months; (iii) 100% of Executive’s then
outstanding unvested Equity Awards will vest, and (iv) reimbursement for
premiums paid for continued health benefits for Executive (and any eligible
dependents) under the Company’s health plans until the earlier of (A) twelve
(12) months, payable when such premiums are due (provided Executive validly
elects to continue coverage under COBRA), or (B) the date upon which Executive
and Executive’s eligible dependents become covered under similar plans.


2.
Full Force and Effect. To the extent not expressly amended hereby, the Agreement
remains in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.
SAJID MALHOTRA
LIMELIGHT NETWORKS, INC.

/s/ Sajid Malhotra         /s/ Robert A. Lento        
Signature    Signature
Sajid Malhotra        Robert A. Lento    
Executive    Chief Executive Officer    
    


February 24, 2016                 February 24, 2016            
Date                            Date


1

